                        Case 2:16-cv-01553-MMD-DJA Document 75 Filed 09/12/19 Page 1 of 3




                    1 ROBERT W. FREEMAN
                        Nevada Bar No. 3062
                    2   Robert.Freeman@lewisbrisbois.com
                        6385 S. Rainbow Boulevard, Suite 600
                    3   Las Vegas, Nevada 89118
                        702.893.3383
                    4   FAX: 702.893.3789
                        Attorneys for Defendants
                    5   Sheriff Lombardo, Corrections
                        Officer Randall Brown, Bonnie Polley,
                    6   Corrections Officer Robert Garvey,
                        and Mujahid Ramadan
                    7
                                                         UNITED STATES DISTRICT COURT
                    8
                                                         FOR THE DISTRICT OF NEVADA
                    9
                                                                         ***
                   10
                        ABDUL HOWARD,                                       CASE NO. 2:16-cv-1553-MMD-DJA
                   11
                                           Plaintiff,                       DEFENDANTS’ BONNIE POLLEY,
                   12                                                       MUJAHID RAMADAN, CORRECTIONS
                                  vs.                                       OFFICER RANDALL BROWN AND
                   13                                                       CORRECTIONS OFFICER ROBERT
                        JOHN DOE, Badge #5577; PEGGY                        GARVEY’S REQUEST FOR EXCEPTION
                   14   MARTINEZ, Kitchen Officer, BONNIE                   OF ATTENDANCE REQUIREMENT AT
                        POLLEY; MUJAHID RAMADAN; LAS                        THE SETTLEMENT CONFERENCE
                   15   VEGAS METROPOLTIAN POLICE                           SCHEDULED FOR OCTOBER 2, 2019
                        DEPERTMENT DETENTION SERVICES
                   16   DIVISION; OFFICER GARVEY, Badge #
                        9250; SHERIFF LOMBARDO; KITCHEN
                   17   MANAGER JOHN DOE; THE STATE OF
                        NEVADA ex rel, all.
                   18
                                           Defendants.
                   19
                   20            COMES NOW, Defendants, Bonnie Polley, Mujahid Ramadan, Corrections Officer Robert

                   21 Garvey and Corrections Officer Randall Brown, (hereinafter referred to as “Defendants”) by and
                   22 through their attorney of record, Robert W. Freeman, Esq., and hereby file this Request for
                   23 Exception of Attendance Requirement at the Settlement Conference scheduled for October 2,
                   24 2019.
                   25            This matter was referred for a settlement conference by the Court. The order requires

                   26 attendance of the individually named defendants, however, they respectfully request an attendance
                   27 exception. The exception is based upon the following factors:

LEWIS              28           The individual defendants do not have any authority to settle the case.
BRISBOIS
BISGAARD
& SMITH LLP             4837-2039-4917.1
ATTORNEYS AT LAW
                        Case 2:16-cv-01553-MMD-DJA Document 75 Filed 09/12/19 Page 2 of 3




                   1            The settlement conference will be attended by a representative of the Las Vegas

                   2             Metropolitan Police Department with authority to settle the case.

                   3            The Plaintiff has no objection to the attendance exception.

                   4             Based upon the above, Defendants respectfully requests that they be excused from the

                   5 Settlement Conference.
                   6             DATED this 12th day of September, 2019.

                   7                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

                   8                                                  /s/ Robert W. Freeman
                                                                      Robert W. Freeman, Esq.
                   9
                                                                      Nevada Bar No. 3062
                   10                                                 6385 S. Rainbow Blvd, Suite 600
                                                                      Las Vegas, Nevada 89118
                   11                                                 Attorneys for Defendants
                   12
                   13
                   14             IT IS SO ORDERED.

                   15             Dated this 16th day of September, 2019.
                   16
                   17                                                      ______________________________
                                                                           Daniel J. Albregts
                   18                                                      United States Magistrate Judge

                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-2039-4917.1                                  2
                        Case 2:16-cv-01553-MMD-DJA Document 75 Filed 09/12/19 Page 3 of 3




                    1
                                                         CERTIFICATE OF SERVICE
                    2
                                 I HEREBY CERTIFY that on the 12th day of September, 2019, I electronically filed the
                    3
                        DEFENDANTS’ BONNIE POLLEY, MUJAHID RAMADAN, CORRECTIONS OFFICER
                    4
                        RANDALL BROWN AND CORRECTIONS OFFICER ROBERT GARVEY’S REQUEST
                    5
                        FOR EXCEPTION OF ATTENDANCE REQUIREMENT AT THE SETTLEMENT
                    6
                        CONFERENCE SCHEDULED FOR OCTOBER 2, 2019 with the Clerk of the Court through
                    7
                        Case Management/Electronic Filing System.
                    8
                      Akke Levin, Esq.
                    9 Ryan M. Lower, Esq.
                      MORRIS LAW GROUP
                   10 411 E. Bonneville Avenue
                      Suit 360
                   11 Las Vegas, Nevada 89101
                      Attorneys for Plaintiff
                   12
                                                                    /s/ Kristen Freeman
                   13                                               Employee of LEWIS BRISBOIS
                                                                          BISGAARD & SMITH LLP
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4837-2039-4917.1                                3
